*503The opinion of the court was delivered by
Williams, Ch. J.
By the amount of damages claimed and by the value of the property, as stated in the declaration, this case was apparently within the jurisdiction of the county court. But when a party fraudulently endeavors to give jurisdiction to the county court, by claiming more than he can have any expectation of recovering, the court may, in their discretion, dismiss the cause for want of jurisdiction. The principle, on which the court proceed in such cases, was fully stated in the case of Cooley v. Aiken, 15 Vt. 322. The county court did not think proper to dismiss the cause on the motion of the defendant, and that decision cannot be reviewed here.
The case of Putney v. Bellows, 8 Vt. 272, has been relied on by the defendant; but that case differed wholly from this. Where a suit is brought to recover a specific sum, as a note, or a penalty, the jurisdiction of the county court, or of a justice, is apparent from inspection. If a plaintiff combines several counts on demands, or penalties, each of which is within the jurisdiction of a justice of the peace, but collectively within the jurisdiction of the county court, and gives no evidence whatever on some of the counts, it is evident the counts were added to give jurisdiction. In such a case the court are bound to dismiss, as their jurisdiction depends entirely on the fact, whether the plaintiff had so many distinct claims, as, added together, came within the jurisdiction of the county court. On this ground Putney v. Bellotas was decided; but it was distinctly said, in that case, that, if the party gave any evidence on all the counts, the jurisdiction should not be affected, because he failed in the proof.
The subject, from the decisions had, and from its very nature, must rest in the discretion of the county court; and we cannot control their discretion and exercise our own, when the trial is had before them.
The judgment of the county court is affirmed.